Carley, Judge,
concurring specially.
With regret, and in frustration, I must concur in the judgment of the majority with one additional comment:
I want to emphasize that I concur in the result of the majority opinion solely because, try as I might, I simply cannot find any authority upon which to base an exception to the bar of sovereign immunity in this case. If I could, I would and I totally agree with the sentiments expressed by the trial judge. Although the majority, in its statement of facts, quoted the relevant portion of the trial court’s order, I believe that it deserves the emphasis achieved by repetition, to wit: “The State of Georgia now contends that since they did not comply with the statute in question, it is inappropriate for the Court to award any sum of money to the aggrieved parties. In the Court’s best judgment, this simply cannot be the results of this unfortunate affair. The State seized $2,000 from these citizens, and the State should not now be excused from responsibility for their own error." (Emphasis supplied.) The trial court opinion is the essence of logic and fairness, but we are powerless to uphold it.